Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 02, 2015

The Court of Appeals hereby passes the following order:

A15D0415. COURTNEY KIRK FULLER v. THE STATE.

      Courtney Fuller pled guilty to driving under the influence and pled nolo
contendere to possession of marijuana one ounce or less on or about April 27, 2015.
On May 18, 2015, Fuller filed this application for discretionary appeal, in which he
seeks to challenge his convictions on the ground that his plea was coerced and that
there was no probable cause for his arrest.
      No application for discretionary appeal is required to appeal a criminal
conviction. Ordinarily, if a party applies for discretionary review of a directly
appealable order, we grant the application under OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED. Fuller shall have 10 days from the date of this
order to file a notice of appeal with the trial court. If he has already filed a notice of
appeal from the order at issue, he need not file a second notice. The trial court is
instructed to include a copy of this order in the appellate record.



                                         Court of Appeals of the State of Georgia
                                                                              06/02/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.